          Case 20-10478-mdc         Doc 16-1 Filed 01/31/20 Entered 01/31/20 08:35:40             Desc
                                      Certificate of Service Page 1 of 1



                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:
  Howard C. Chinn                                                          Chapter 13
              Debtor(s)                                                    Bky.No. 20-10478 MDC


                                          CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of my Entry of Appearance on behalf of Citizens Bank, N.A.

s/b/m to Citizens Bank of Pennsylvania was served on the following parties by CM/ECF electronic filing and/or regular

mail on the date set forth below.

 Alan B. Liss, Esquire                                William C. Miller, Esquire
 bnklaw@aol.com                                       ecfemails@ph13trustee.com
 Debtor(s) Attorney                                   Trustee
 Via CM/ECF electronic filing                         Via CM/ECF electronic filing




Dated: January 31, 2020                              /s/ Mary F. Kennedy, Esquire
